150 Ga. App. 174 (1979)
257 S.E.2d 21
FOWLER et al.
v.
LEWIS (two cases).
57627, 57628.
Court of Appeals of Georgia.
Argued April 5, 1979.
Decided May 8, 1979.
Rehearing Denied June 5, 1979.
Purdom & Ellis, Wayne M. Purdom, for appellants.
James W. Lewis, for appellee.
BIRDSONG, Judge.
Summary judgment. The facts of these companion cases show that appellee Lewis brought suit against appellants Gayle and Clenton Fowler, wife and husband, seeking to recover the unpaid balance of the purchase price of some furniture as well as the recovery of two months' rental of an apartment previously occupied by Ms. Fowler under a written lease. On August 25, 1978, summary judgment was granted Lewis on his complaint and against the Fowlers on a counterclaim and that counterclaim dismissed. The appellants Fowler filed a motion for reconsideration which was denied by the trial court on November 4, 1978. On November 7, 1978, appellants filed the notice of appeal in Case No. 57628. Appellee Lewis moved the trial court to dismiss the notice of appeal as not being in compliance with the 30-day filing requirements of Code Ann. § 6-803. The trial court dismissed the appeal on December 1, 1978. On December 4, 1978, appellants Fowler filed the notice of appeal in Case No. 57627 urging error in the dismissal of the original notice of appeal on December 1, 1978. Appellee now seeks dismissal of both notices of appeal for untimely filing. Held:
The appeals are not timely. A "motion for reconsideration" of an order granting summary judgment and dismissing a counterclaim, both final and appealable judgments, is not included among those motions enumerated in Code Ann. § 6-803 (Sec. 5 of the Appellate Practice Act, Ga. L. 1965, pp. 18, 21, as amended) which automatically extend the filing date for a notice of appeal. It follows that the notices of appeal filed on November 7, 1978, and December 4, 1978, from the judgment of the court of November 4, 1978, denying the motion for *175 reconsideration of the judgment of August 25, 1978, are not timely. Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241).
Appeals dismissed. Quillian, P. J., and Smith, J., concur.